UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7872


WARREN D. WAMSLEY,

                  Petitioner – Appellant,

             v.

WARDEN DAVID BALLARD,

                  Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00041-REM-JES)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Warren D. Wamsley, Appellant Pro Se.  Robert David Goldberg,
Assistant Attorney General, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren D. Wamsley appeals the district court’s order

accepting     the   recommendation      of     the    magistrate   judge      and

granting in part and denying in part his 28 U.S.C. § 2254 (2006)

petition.       The   district       court     granted    a   certificate      of

appealability.        We    have    reviewed    the     record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Wamsley v. Ballard, No. 2:07-cv-00041-

REM-JES (N.D.W. Va. Aug. 8, 2008).             We deny Wamsley’s motion for

appointment of counsel.            We further deny Wamsley’s motion for

clarification as moot.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and    argument    would   not   aid    the

decisional process.

                                                                       AFFIRMED




                                       2